Citation Nr: 0842295	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-05 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to additional vocational rehabilitation services 
for purposes of attending Community College under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1980. 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision issued by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
Panel in Detroit, Michigan, which determined that the veteran 
was infeasible for Vocational Rehabilitation and Employment 
services.

The veteran subsequently completed a program of independent 
living services through VA's Vocational Rehabilitation 
Program.  38 U.S.C.A. § 3120 (West 2002); 38 C.F.R. § 
21.160(a).  He has been determined to be rehabilitated for 
purposes of that program and has not disputed this 
determination.


FINDING OF FACT

Achievement of a vocational goal for the veteran is not 
reasonably feasible.


CONCLUSION OF LAW

Criteria for entitlement to additional vocational and 
rehabilitation services for the purpose of obtaining 
gainfully employment have not been met.  38 U.S.C.A. §§ 3104, 
3109 (West 2002); 38 C.F.R. §§ 21.76, 21.120 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, require that VA give notice and assistance to a 
claimant in obtaining evidence necessary to substantiate a 
claim. It also requires the VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

VA vocational rehabilitation programs have their own 
provisions that address notification and assistance.  Under 
38 C.F.R. § 21.420 (a) (2008) "VA will inform a veteran in 
writing of findings affecting receipt of benefits and 
services under Chapter 31.  The VCAA is inapplicable to 
claims such as the one decided herein as the statute at issue 
is not found in Title 38, United States Code, Chapter 51 
(i.e. the laws changed by VCAA); rather, it is found in 
Chapter 31.  See Barger v. Principi, 16 Vet. App. 132 (2002).

II.  Legal Criteria

Vocational Rehabilitation Services

A veteran seeking Chapter 31 vocational rehabilitation 
training will be assigned a specific case status. See 38 
C.F.R. § 21.180(a).  During evaluation and planning status, 
it is determined whether the veteran has an employment 
handicap under 38 C.F.R. § 21.40(b) and whether achievement 
of a vocational goal is feasible, and a plan is developed. 
See 38 C.F.R. §§ 21.184(a)(1), 21.50.

VA shall determine the reasonable feasibility of achieving a 
vocational goal in each case in which a veteran has either an 
employment handicap or a serious employment handicap. The 
term "vocational goal" means a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  38 U.S.C.A. §§ 3101, 3106 (West 2002), 38 C.F.R. 
§ 21.53 (2008).

A vocational goal is reasonably feasible when the veteran's 
physical and mental condition permits training for a goal to 
begin within a reasonable period of time. Achievement of a 
vocational goal is reasonably feasible for a veteran when 
vocational goals have been met and a veteran either possesses 
or will be provided services to develop the necessary 
educational skills and a background to pursue vocational 
goals. 38 C.F.R. § 21.53(d). 

VA is not required to provide rehabilitation services when 
the achievement of a vocational goal is not found feasible 
after compelling evidence establishes that the achievement of 
a vocational goal is not currently reasonably feasible beyond 
any reasonable doubt. 38 C.F.R. § 21.53(e)(2).

The three "basic requirements" for eligibility for Chapter 31 
vocational rehabilitation training are set out in 38 C.F.R. § 
21.1(b).  The first requirement is that of a basic 
entitlement to services under 38 C.F.R. § 21.40. 38 C.F.R. 
§ 21.1(b)(1).  The second requirement is that the services 
necessary for training and rehabilitation must be identified 
by VA and the veteran. 38 C.F.R. § 21.1(b)(2).  The third 
requirement is that VA and the veteran must develop a written 
plan describing the program goals and the means through which 
those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

III.  Factual Background

The veteran has been granted service connection for paranoid 
schizophrenia, which has been evaluated as 100 percent 
disabling since December 21, 1982.

In July 1999, the veteran filed his original application for 
vocational rehabilitation benefits.  Since that time, the 
veteran has agreed to several rehabilitation plans with his 
counselor that he could not complete.  In November 2000, the 
veteran was unable to complete a rehabilitation plan with the 
employment objective of electronic technician.  In December 
2000, the veteran was able to complete the remedial course 
work for English and Math through the Wayne County Community 
College VEOP (Veteran Education Opportunity Program).  In 
December 2001, the veteran entered into another 
rehabilitation plan to obtain employability in the electronic 
technology field.  By October 2004, the veteran had not 
completed the first objective of the IWRP, which stated that 
he would successfully complete two semesters of required 
classes in math and English as well as one basic computer 
class to determine if he could handle the rigors of training.  

In October 2004, the veteran's rehabilitation counselor 
stated in a VA Memorandum that vocational rehabilitation was 
not feasible for the veteran.  She explained that he had 
failed to meet the objective of several rehabilitation plans 
in the past.  By October 2004, the veteran was unable to meet 
the objectives of a December 2001 rehabilitation Plan.  

The counselor noted that the veteran has a submitted a 
statement by the veteran's physician which informed her that 
the veteran was under psychiatric care and seen for regular 
therapy and medications.  It has been determined that the 
veteran cannot handle the rigors of training.  The counselor 
explained that since he began his rehabilitation plan in 
January 2002, the veteran had been very rude and had stated 
that he could not handle the stress associated with 
educational training.  He had failed to produce grades of at 
least 2.0 in the math classes.  He had to retake one math 
class at his own expense in order to obtain an acceptable 
grade, and it took a year to accomplish this task.  Most 
recently, the veteran agreed to be considered for the 
Independent Living Program.

In October 2004, the Vocational Rehabilitation Panel (VR &E 
Panel) concurred that it was not feasible for the veteran to 
seek employment.

In December 2004, the veteran was notified of VA's denial of 
Vocational Rehabilitation and Employment services.  The 
notice informed him of the determinations of his 
Rehabilitation Counselor.

The veteran, through his Senator, sent a letter in October 
2005 to VA disagreeing with the RO decision.  

In November 2007, the veteran argued that he had received 
sufficient grades to continue with his coursework at Wayne 
County Community College and implied that this showed he was 
feasible for vocational rehabilitation.


IV.  Analysis

There is no debate that the veteran has a severe employment 
handicap, as evidenced by the 100 percent rating for paranoid 
schizophrenia.  The question is whether vocational 
rehabilitation is reasonably feasible.

Originally, the veteran was taking classes at Wayne County 
Community College in accordance with a Vocational 
Rehabilitation Plan.  In order to determine if the veteran 
could be trained for employment, the Plan had certain 
stipulations including that the veteran achieve a certain 
grade point average as well as complete two semesters of 
course work.  

The transcript submitted by the veteran in January 2006, 
shows that he had completed no coursework since spring 2004.  
Between spring 2002 and spring 2004 he had completed 25 
credits.  Ten of these credits were completed in spring 2002; 
six were completed in summer 2002, three in fall 2003, and 
six in spring 2004.  Three of the credits for the spring of 
2004 resulted from the change of his grade for intermediate 
algebra from failing to C.  The transcript also reflects that 
he took elementary algebra twice, achieving a D the first 
time, and a C the second.  He was given three credits each 
time he took this course.  His grade point average was 

Other information in the claims file shows that VA was 
contacted on one occasion by the community college with a 
complaint that the veteran was behaving in a disruptive 
manner.  On other occasions he was reported to have been 
verbally abusive.  He has reported that he could not handle 
stress.  

The January 2001 rehabilitation plan set out a program goal 
of completing electronic technician training at the community 
college.  The objective was that he would achieve a 3.0 or 
better grade average and it was anticipated that the d goal 
would be completed by December 2002.  The plan was revised in 
January 2002 to provide that unsatisfactory progress would 
result in a reduction in course load without going below half 
time status.

As noted above, the veteran failed to complete the required 
courses in two semesters or attain the specified grade point 
average.  In his notice of disagreement with the RO decision, 
the veteran pointed out that one of his grades had been 
changed to C, and argued that this fact showed that he should 
be able to continue his training to become an electronic 
technician.  He achieved this grade, however, only after 
being permitted to take a summer semester and receiving 
additional tutoring.  Further, he was only taking two classes 
at that time.  

Given the veteran's inability to complete the necessary 
courses or achieve the agreed upon grade point average in the 
years since 2001, his documented behavior problems and his 
difficulty dealing with stress, and the un-contradicted 
opinions of the rehabilitation counselor, the evidence is 
that a vocational goal is not reasonably feasible for the 
veteran.  Overwhelming evidence shows that a vocational goal 
is not currently reasonably feasible beyond any reasonable 
doubt.  


ORDER

Entitlement to additional vocational and rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code for the purpose of attending community college is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


